15‐2249‐cv 
      Tapper v Hearn 
                                         
 1	                      UNITED STATES COURT OF APPEALS 
 2	                          FOR THE SECOND CIRCUIT 
 3	    
 4	                                 August Term, 2015 
 5	                                               
 6	              (Argued:  April 25, 2016            Decided: August 10, 2016) 
 7	                                               
 8	                               Docket No. 15‐2249‐cv  
 9	   ________________________________________________________________________ 
10	    
11	        MARLENE TAPPER; YVETTE VELAZQUEZ BENNETT; VIVIANNA 
12	        VAZQUEZ‐HERNANDEZ; ROBERT PEREZ; FRAN REITER; SHEILA 
13	        ANDERSEN‐RICCI; MARTINA FRANCA ASSOCIATES LLC; REITER 
14	     BEGUN ASSOCIATES, LLC; DENIS GITTENS; OSCAR PEREZ; THE KINGS 
15	       COUNTY COMMITTEE OF THE NEW YORK STATE CONSERVATIVE 
16	           PARTY; THE NEW YORK STATE CONSERVATIVE PARTY; and 
17	                                  MARTIN DILAN, 
18	    
19	                                                              Plaintiffs‐Appellants, 
20	                                                               
21	                                            v. 
22	                                                               
23	      ROSE GILL HEARN, in her official capacity as a New York City Campaign 
24	      Finance Board Chair; ART CHANG, RICHARD J. DAVIS, COURTNEY C. 
25	      HALL, and MARK S. PIAZZA, in their official capacities as New York City 
26	     Campaign Finance Board members; MARK DAVIES, in his official capacity as 
27	       New York City Conflicts of Interest Board Executive Director; RICHARD 
28	      BRIFFAULT, in his official capacity as New York City Conflicts of Interest 
29	       Board Chair; FERNANDO BOHORQUEZ, JR., ANTHONY CROWELL, 
30	     ANDREW IRVING, and ERIKA THOMAS‐YUILLE, in their official capacities 
31	        as New York City Conflicts of Interest Board members; and MICHAEL 
32	             McSWEENY, in his official capacity as New York City Clerk, 



      	                                       1
      	
 1	    
 2	                                                                Defendants‐Appellees. 
 3	   ________________________________________________________________________ 
 4	    
 5	                   ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
 6	                        FOR THE SOUTHERN DISTRICT OF NEW YORK 
 7	    
 8	   Before:        
 9	                     WALKER, CALABRESI, AND HALL, Circuit Judges. 
10	    
11	          Appeal from an order of the United States District Court for the Southern 
12	   District of New York (Swain, J.) that denied plaintiffs’ motion under Fed. R. Civ. 
13	   P.  60(b)  seeking  reconsideration  of  the  district  court’s  February  2009  order, 
14	   subsequently  affirmed  by  this  Court,  in  which  the  district  court  had  granted 
15	   summary  judgment  to  defendants  and  dismissed  plaintiffs’  claims  challenging 
16	   the  constitutionality  of  New  York  City’s  “pay  to  play”  campaign  finance 
17	   provisions.   
18	    
19	          AFFIRMED. 
20	    
21	                                    JAMES BOPP, JR., Randy Elf and Anita Y. 
22	                                    Milanovich (on the brief), The Bopp Law Firm, 
23	                                    P.C., Terre Haute, IN, for Plaintiffs‐Appellants. 
24	                                     
25	                                    JANE L. GORDON, Richard Dearing (of counsel), for 
26	                                    Zachary W. Carter, Corporation Counsel of the 
27	                                    City of New York, New York, NY, for Defendants‐
28	                                    Appellees. 
29	    
30	    
31	                               




      																																																																		
      	
      
       The clerk of court is requested to amend the official caption in this case to conform to the listing
      of the parties above.

      	                                                                    2
      	
 1	   HALL, Circuit Judge: 
 2	    
 3	        Plaintiffs appeal  from an  order  of  the United States  District  Court  for  the 

 4	   Southern  District  of  New  York  (Swain,  J.)  denying  their  October  2014  motion 

 5	   under  Fed.  R.  Civ.  P.  60(b)(5)  and  (6)  for  reconsideration  of  the  district  court’s 

 6	   February  2009  summary  judgment  decision,  which  denied  plaintiffs  a 

 7	   preliminary and permanent injunction, granted defendants’ summary judgment 

 8	   motion,  and  dismissed  plaintiffs’  claims  challenging  the  constitutionality  of 

 9	   certain contribution restrictions within New York City’s campaign finance laws.1  

10	   In their February 27, 2008 amended complaint, plaintiffs—a group of New York 

11	   City  voters,  aspiring  candidates,  lobbyists,  and  affiliated  individuals  and 

12	   entities—claimed,  as  relevant  here,  that  the  laws’  restrictions  on  contributions 

13	   unduly  burdened  their  protected  political  speech  in  violation  of  the  First 

14	   Amendment  and  denied  them  equal  protection  of  the  laws  in  violation  of  the 

15	   Fourteenth  Amendment.    Plaintiffs  moved  for  a  preliminary  injunction  against 

16	   defendants—members  of  New  York  City’s  Campaign  Finance  Board  and  other 

17	   City  representatives  (collectively  “the  City”).    In  its  February  2009  summary 


      																																																																		
      	
      1
        Plaintiffs also challenged other provisions of New York City’s campaign finance laws. The district
      court addressed these remaining claims in various orders subsequent to its February 2009 summary
      judgment decision. This appeal, however, concerns only those provisions of the campaign finance
      laws upheld in the district court’s February 2009 summary judgment order.

      	                                                                    3
      	
 1	   judgment decision the district court denied plaintiffs’ request for injunctive relief 

 2	   and  dismissed  their  claims  challenging  the  constitutionality  of  the  contribution 

 3	   restrictions.  Ognibene v. Parkes (Ognibene I), 599 F. Supp. 2d 434 (S.D.N.Y. 2009).  

 4	   This Court affirmed that decision.  Ognibene v. Parkes (Ognibene II), 671 F.3d 174 

 5	   (2d Cir. 2011), cert. denied, 133 S. Ct. 28 (2012).  Several years later, the Supreme 

 6	   Court issued its decision in McCutcheon v. FEC, 134 S. Ct. 1434 (2014).  Plaintiffs 

 7	   contend  that  McCutcheon  has  altered  in  their  favor  the  jurisprudence  governing 

 8	   campaign  finance.    Using  McCutcheon  as  their  sword,  plaintiffs  now  seek  to 

 9	   reattack the district court’s February 2009 order that denied them injunctive relief 

10	   and  that  upheld  as  constitutional  the  challenged  provisions  of  the  City’s  laws.  

11	   For  the  following  reasons  we  affirm  the  district  court’s  decision  to  deny 

12	   plaintiffs’ motion for reconsideration. 

13	                                      BACKGROUND 

14	         Subject  of  this  challenge  are  three  provisions  of  New  York  City’s 

15	   Administrative  Code  commonly  known  as  the  “pay  to  play”  rules.    These 

16	   provisions  (1)  lower  the  generally  applicable  base  campaign  contribution  limits 

17	   for people engaged in business dealings with the City, see N.Y.C. Admin. Code 

18	   §§  3‐703(1‐a),  3‐719(2)(b)  (the  “doing  business  contribution  limits”);  (2)  deny 



      	                                           4
      	
 1	   matching  funds,  which  are  otherwise  generally  available,  for  any  contribution 

 2	   made  by  people  engaged  in  business  dealings  with  the  City  and  certain  people 

 3	   associated  with  lobbyists,  see  N.Y.C.  Admin.  Code  §§  3‐702(3),  3‐703(1‐a)  (the 

 4	   “non‐matching  funds  provision”);  and  (3)  extend  the  existing  prohibition  on 

 5	   corporate  contributions  to  partnerships,  LLCs,  and  LLPs,  see  N.Y.C.  Admin. 

 6	   Code §§ 3‐703(1)(l), 3‐719(2)(b) (the “entity contribution ban”). 

 7	          In  the  course  of  deciding  Ognibene  I,  the  district  court  consolidated 

 8	   plaintiffs’  motion  for  a  preliminary  injunction  with  the  merits  of  their  claim  for 

 9	   permanent  injunctive  relief.    Pursuant  to  the  Supreme  Court’s  then‐existing 

10	   framework  for  analyzing  challenges  to  restrictions  on  political  campaign 

11	   contributions, the district court upheld all three “pay to play” rules, finding them 

12	   to be “closely drawn” to achieve a sufficiently important governmental interest, 

13	   namely,  addressing  reasonable  concerns  about  actual  or  apparent  corruption 

14	   with respect to campaign contributions.  See Ognibene I, 599 F. Supp. 2d at 444‐61.  

15	   On  appeal,  the  three  judges  of  this  Court  each  wrote  separately  to  clarify  their 

16	   views  on  the  law  applicable  to  various  issues  that  do  not  bear  on  our  holding 

17	   today.  Ultimately, they affirmed the district court’s decision.  See Ognibene II, 671 

18	   F.3d at 177. 



      	                                             5
      	
 1	                   In April 2014, the Supreme Court decided McCutcheon v. FEC.  In October  

 2	   2014,  plaintiffs  moved  under  Rule  60(b)(5)  and  (6)2  for  relief  from  the  February 

 3	   2009  judgment  in  light  of  McCutcheon.    Plaintiffs  contend  in  their  motion  that 

 4	   McCutcheon  established,  inter  alia,  a  more  rigorous  standard  of  review  with 

 5	   respect to the government’s burden of proof and what constitutes a permissible 

 6	   governmental  interest,  a  standard  under  which  the  “pay  to  play”  rules  do  not 

 7	   pass  muster.    Plaintiffs  argued  that  because  these  unconstitutional  provisions 

 8	   had continued to chill their protected political speech, they were entitled to relief 

 9	   under  Rule  60(b).    By  order  dated  June  9,  2015  the  district  court  denied  the 

10	   motion,  finding  that  McCutcheon  did  not  clearly  compel  a  result  different  from 

11	   that reached by this Court in Ognibene II and that plaintiffs failed to demonstrate 

12	   the  extraordinary  circumstances  necessary  to  justify  relief  under  the  applicable 

13	   Rule 60(b) provisions.  Plaintiffs timely filed this appeal.   
      																																																																		
      	
      2
          These provisions of Rule 60 read:

                      (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and
                      just terms, the court may relieve a party or its legal representative from a final judgment,
                      order, or proceeding for the following reasons:

                                      ....

                                      (5) the judgment has been satisfied, released or discharged; it is based on an earlier
                                      judgment that has been reversed or vacated; or applying it prospectively is no longer
                                      equitable; or

                                      (6) any other reason that justifies relief.

      	                                                                    6
      	
 1	                                           DISCUSSION 

 2	          Plaintiffs’  arguments  on  appeal  rely  entirely  on  Rule  60(b)(5).    This 

 3	   subsection provides, as relevant here, that a court “may relieve a party . . . from a 

 4	   final  judgment,  order,  or  proceeding”  where  “applying  [the  judgment] 

 5	   prospectively is no longer equitable.”  Although not addressed by the parties or 

 6	   the  district  court,  we  solicited  and  received  supplemental  briefing  from  the 

 7	   parties on the following threshold issue:  

 8	         Whether  the  third  clause  of  Federal  Rule  of  Civil  Procedure 
 9	         60(b)(5)—covering  circumstances  in  which  “applying  [a  final 
10	         judgment]  prospectively  is  no  longer  equitable”—is  properly 
11	         invoked  to  “relieve  a  party  .  .  .  from  a  final  judgment”  where  no 
12	         injunction  or  other  order  with  direct  prospective  force  has  been 
13	         entered,  see  Comfort  v.  Lynn  Sch.  Comm.,  560  F.3d  22,  27‐28  (1st  Cir. 
14	         2009), and as to which the mandate has issued and certiorari review 
15	         has been denied or the time for seeking such review has expired. 
16	          
17	   Supp.  Br.  Order  (April  28,  2016).    In  their  supplemental  letter  brief  plaintiffs 

18	   answer  the  question  in  the  affirmative  and  assert  there  are  two  prospective 

19	   effects of the district court’s February 2009 order that entitle them to relief from 

20	   it:  (1)  it  “establishes  an  affirmative,  judicial  sanction  for  the  chill  of  Plaintiffs’ 

21	   First  Amendment  rights,”  Appellants’  Supp.  Ltr.  Br.  at  5,  and  (2)  its  res  judicata 

22	   effect  prevents  plaintiffs  from  vindicating  their  rights  in  a  new  action.    For  the 

23	   following reasons we conclude that neither of these purported effects, considered 


      	                                               7
      	
 1	   alone  or  in  combination,  satisfies  the  threshold  requirement  under  the  third 

 2	   clause  of  Rule  60(b)(5)  that  the  judgment  sought  to  be  reconsidered  apply 

 3	   prospectively.   

 4	         “Rule  60(b)  strikes  a  balance  between  serving  the  ends  of  justice  and 

 5	   preserving the finality of judgments.”  Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 

 6	   1986) (citing House v. Sec’y of Health & Human Servs., 688 F.2d 7, 9 (2d Cir. 1982)).  

 7	   Although  “it  should  be  broadly  construed  to  do  substantial  justice, . . . final 

 8	   judgments should not be lightly reopened.”  Id. (quotations omitted). 

 9	         To  that  end,  the  third  clause  of  subsection  (5)  aims  to  ensure  equitable 

10	   results, but it covers only final judgments that “apply[] . . . prospectively.”  Fed. 

11	   R. Civ. P. 60(b)(5).  Neither the Rule nor the accompanying Advisory Committee 

12	   Notes  define  what  constitutes a  prospective application.   Of course, “[v]irtually 

13	   every court order causes at least some reverberations into the future, and has, in 

14	   that  literal  sense,  some  prospective  effect.”    Twelve  John  Does  v.  District  of 

15	   Columbia,  841  F.2d  1133,  1138  (D.C.  Cir.  1988).    “That  a  court’s  action  has 

16	   continuing  consequences,  however,  does  not  necessarily  mean  that  it 

17	   [‘appl[ies] . . . prospectively’] for the purposes of Rule 60(b)(5).”  Id.  Such a broad 




      	                                           8
      	
 1	   interpretation  of  this  provision  would  render  the  word  “prospectively” 

 2	   superfluous and eviscerate the principle of finality. 

 3	          The history of Rule 60(b)(5) supports a more reasonable construction.  The 

 4	   third  clause  of  subsection  (5),  added  by  amendment  in  1948,  codified  a  power 

 5	   that  courts  had  long  been  exercising:  to  modify  their  decrees  or  injunctions  in 

 6	   light of changed circumstances.  See Twelve John Does, 841 F.2d at 1139 (analyzing 

 7	   the  seminal  Supreme  Court  cases  United  States  v.  Swift  &  Co.,  286  U.S.  106 

 8	   (1932)—in which the Court considered modifying a consent decree that imposed 

 9	   restrictions  on  meat‐packing  businesses  named  in  a  Sherman  Anti‐Trust  Law 

10	   action in light of significant changes to the nature of the meat‐packing industry—

11	   and Pennsylvania v. Wheeling & Belmont Bridge Co., 59 U.S. (18 How.) 421 (1856)—

12	   in which the Court dissolved its prior injunction ordering that a particular bridge 

13	   be  removed  as  an  unconstitutional  obstruction  to  commerce  after  Congress 

14	   subsequently  declared  the  bridge  to  be  a  lawful  structure).    To  be  sure,  the 

15	   “prospective  application”  clause  is  not  strictly  limited  to  injunctions  or  even 

16	   equitable remedies.  See, e.g., In re Racing Servs., Inc., 571 F.3d 729, 733‐34 (8th Cir. 

17	   2009)  (applying  the  provision  to  a  bankruptcy  court  subordination  order).  

18	   Indeed, “[a]ny such restriction would be inconsistent with the merger of law and 



      	                                            9
      	
 1	   equity.”    11  Fed.  Prac.  &  Proc.  Civ.  §  2863  (3d  ed.  2016).    But  because  the  third 

 2	   clause of Rule 60(b)(5) is rooted in the “traditional power of a court of equity to 

 3	   modify its decree in light of changed circumstances,” Frew ex rel. Frew v. Hawkins, 

 4	   540 U.S. 431, 441 (2004), a final judgment or order has “prospective application” 

 5	   for  purposes  of  Rule  60(b)(5)  only  where  it  is  “‘executory’  or  involves  ‘the 

 6	   supervision of changing conduct or conditions,’”  DeWeerth v. Baldinger, 38 F.3d 

 7	   1266, 1275 (2d Cir. 1994) (quoting Twelve John Does, 841 F.2d at 1139).   

 8	          While  we  have  made  clear  that  orders  or  judgments  that  provide  for 

 9	   ongoing injunctive relief fall squarely within these limits, see id., we have not yet 

10	   had the occasion to review the denial of a Rule 60(b)(5) motion in which, as here, 

11	   the  movants  seek  reconsideration  of  an  order  dismissing  their  request  for 

12	   injunctive  relief.    Our  precedent  nevertheless  provides  some  guidance.    In 

13	   Travelers Indemnity Co. v. Sarkisian, 794 F.2d 754 (2d Cir. 1986), we noted in dicta 

14	   that  “it  is  doubtful  that  the  preclusive  nature  of  a  dismissal  with  prejudice  is  a 

15	   prospective  effect  under  the  rule.”    Id.  at  757  n.4.    In  DeWeerth,  we  explained 

16	   further  that  a  judgment  is  not  prospective  under  Rule  60(b)(5)  where  its  only 

17	   prospective effect is to preclude relitigation of the issues decided.  DeWeerth, 38 

18	   F.3d at 1276.   



      	                                              10
      	
 1	          Numerous other circuits have considered issues substantially similar to the 

 2	   one before us today, and all have held that a judgment or order of dismissal or a 

 3	   judgment  or  order  denying  a  plaintiff  injunctive  relief,  as  was  entered  in 

 4	   February  2009  in  this  case,  does  not  apply  prospectively  within  the  meaning  of 

 5	   Rule  60(b)(5).    See  Comfort  v.  Lynn  Sch.  Comm.,  560  F.3d  22,  27‐28  (1st  Cir.  2009) 

 6	   (holding  district  court’s  dismissal  of  plaintiffs’  complaint  challenging 

 7	   constitutionality  of  law  did  not  have  prospective  application  under  Rule 

 8	   60(b)(5));  Fantasyland  Video,  Inc.  v.  Cty.  of  San  Diego,  505  F.3d  996,  1005  (9th  Cir. 

 9	   2007)  (holding  summary  judgment  order  upholding  constitutionality  of  law 

10	   against  plaintiffs’  challenge  did  not  have  prospective  application  under  Rule 

11	   60(b)(5)); Coltec Indus., Inc. v. Hobgood, 280 F.3d 262, 271‐73 (3d Cir. 2002) (holding 

12	   judgment  dismissing  with  prejudice  plaintiff’s  constitutional  claims  not 

13	   prospective under Rule 60(b)(5) notwithstanding any res judicata effect); Picco v. 

14	   Global  Marine  Drilling  Co.,  900  F.2d  846,  851  (5th  Cir.  1990)  (holding  final 

15	   judgment  of  dismissal  not  prospective  under  Rule  60(b)(5)  where  res  judicata  is 

16	   only  prospective  effect);  Gibbs  v.  Maxwell  House,  A  Div.  of  Gen.  Foods  Corp.,  738 

17	   F.2d 1153, 1156 (11th Cir. 1984) (holding judgment dismissing action for failure to 

18	   prosecute  was  “final  and  permanent”  and  thus  not  prospective  under  Rule 



      	                                               11
      	
 1	   60(b)(5)); see also Dowell by Dowell v. Bd. of Educ., 8 F.3d 1501, 1509 (10th Cir. 1993) 

 2	   (judgment  dissolving  school‐desegregation  decree  did  not  have  prospective 

 3	   effect required by Rule 60(b)(5)); Schwartz v. United States, 976 F.2d 213, 218 (4th 

 4	   Cir.  1992)  (holding  judgment  memorializing  settlement  agreement  not 

 5	   prospective  under  Rule  60(b)(5)  where  all  duties  under  agreement  had  been 

 6	   performed).       

 7	          Even assuming arguendo that McCutcheon uprooted the legal foundation of 

 8	   Ognibene I and II such that those decisions are wrong and the “pay to play” rules 

 9	   are  unconstitutional,  plaintiffs  are  barred  from  using  Rule  60(b)(5)  as  a  vehicle 

10	   for seeking relief from the February 2009 order because that order does not have 

11	   prospective application.  Plaintiffs argue that the February 2009 order does apply 

12	   prospectively in that it sanctions and enables a continuing unconstitutional chill 

13	   of plaintiffs’ First Amendment rights.  This argument misses the mark, however, 

14	   because any chill plaintiffs continue to experience results from the “pay to play” 

15	   rules themselves, not the order rejecting plaintiffs’ challenge to those rules.  The 

16	   February  2009  order  was  immediately  final  and  required  nothing  of  the  parties 

17	   or the district court going forward; it did not apply prospectively.  See DeWeerth, 

18	   38 F.3d at 1275; Twelve John Does, 841 F.2d at 1139 (“That plaintiff remains bound 



      	                                            12
      	
 1	   by the [judgment of] dismissal is not a ‘prospective effect’ within the meaning of 

 2	   rule  60(b)(5)  any  more  than  if  plaintiff  were  continuing  to  feel  the  effects  of  a 

 3	   money judgment against him.” (quoting Gibbs, 738 F.2d 1156)).   

 4	          Plaintiffs  contend  that  the  res  judicata  effect  of  the  February  2009  order 

 5	   renders it prospective under Rule 60(b)(5).  But res judicata is precisely the type of 

 6	   effect that we rejected in DeWeerth as insufficient to meet the rule’s prospective 

 7	   application  requirement,  38  F.3d  at  1276,  and  that  our  sister  circuits  have  also 

 8	   uniformly  determined  not  to  be  cognizable  under  Rule  60(b)(5)  as  the  basis  for 

 9	   determining that a judgment applies prospectively, see, e.g., Comfort, 560 F.3d at 

10	   28;  Coltec  Indus.,  Inc.,  280  F.3d  at  272;  Picco,  900  F.2d  at  851;  Gibbs,  738  F.2d  at 

11	   1156.   

12	          We need not go further.  That a judgment or order sought to be modified 

13	   has prospective force is an indispensable condition for obtaining relief from that 

14	   judgment  or  order  under  the  third  set  of  circumstances  listed  in  Rule  60(b)(5).  

15	   See Comfort, 560 F.3d at 28.  The fact that the district court’s prior dismissal was 

16	   not executory and did not leave open future adjudication of any issues regarding 

17	   the rights of the parties now at issue here and before the district court is fatal to 

18	   plaintiffs’ claim under that provision. 



      	                                               13
      	
 1	          Finally,  plaintiffs  state  in  passing,  alternatively,  that  they  are  entitled  to 

 2	   relief under Rule 60(b)(6), which provides that a court may relieve a party from a 

 3	   final judgment for “any other reason that justifies relief.”  Fed. R. Civ. P. 60(b)(6).   

 4	   That argument fails.  Rule 60(b)(6) applies only “when the asserted grounds for 

 5	   relief  are  not  recognized  in  clauses  (1)‐(5)  of  the  Rule”  and  “there  are 

 6	   extraordinary circumstances justifying relief.”  Nemaizer, 793 F.2d at 63.  “[A]s a 

 7	   general  matter,  a  mere  change  in  decisional  law  does  not  constitute  an 

 8	   ‘extraordinary circumstance’ for the purposes of Rule 60(b)(6),” Marrero Pichardo 

 9	   v. Ashcroft, 374 F.3d 46, 56 (2d Cir. 2004), and “the interest in finality outweighs” 

10	   the losing party’s concern “that justice was not done,”  In re Terrorist Attacks on 

11	   Sept. 11, 2001, 741 F.3d 353, 357 (2d Cir. 2013).  Plaintiffs do not assert a basis for 

12	   relief  under  subsection  (6)  that  is  separate  from  the  basis  asserted  under 

13	   subsection  (5),  nor  do  they  set  forth  “extraordinary  circumstances”  justifying 

14	   relief  apart  from  asserting  the  same  injuries  they  have  alleged  in  their 

15	   complaint—that  the  “pay  to  play”  rules  deprive  them  of  their  expressive  and 

16	   associational  rights  and  are  thus  unconstitutional.    That  failure  is  fatal  to  their 

17	   claim under Rule 60(b)(6).       

18	                                 



      	                                             14
      	
1	                                  CONCLUSION 

2	       For the foregoing reasons the district court’s decision is affirmed. 




     	                                      15